UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Numbers: 001-33908, 001-33909 GREENHAVEN CONTINUOUS COMMODITY INDEX FUND (Registrant) (Exact name of Registrant as specified in its charter) GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND (Rule 140 Co-Registrant) (Exact name of Registrant as specified in its charter) Delaware 26-0151234 26-0151301 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o GreenHaven Commodity Services LLC 3340 Peachtree Rd, Suite1910 Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (404)-239-7942 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted to its web site, if any, every Interactive Data File required to be submitted andpostedpursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer þ Accelerated Filer o Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No þ Indicate the number of outstanding Limited Shares as of September 30, 2012: 16,900,000 Limited Shares. GREENHAVEN CONTINUOUS COMMODITY INDEX FUND GREENHAVEN CONTINUOUS COMMODITY INDEX MASTER FUND QUARTER ENDED September 30, 2012 PART 1. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Greenhaven Continuous Commodity Index Fund Financial Statements 3 Consolidated Statements of Financial Condition at September 30, 2012 (unaudited) and December 31, 2011 3 Unaudited Consolidated Schedule of Investments at September 30, 2012 4 Consolidated Schedule of Investments at December 31, 2011 5 Unaudited Consolidated Statements of Income and Expenses for the Three Months Ended September 30, 2012 and 2011 and Nine Months Ended September 30, 2012 and 2011 6 Unaudited Consolidated Statement of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2012 7 Unaudited Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2012 and 2011 8 Greenhaven Continuous Commodity Index Master Fund Financial Statements 9 Statements of Financial Condition at September 30, 2012 (unaudited) and December 31, 2011 9 Unaudited Schedule of Investments at September 30, 2012 10 Schedule of Investments at December 31, 2011 11 Unaudited Statements of Income and Expenses for the Three Months Ended September 30, 2012 and 2011and Nine Months Ended September 30, 2012 and 2011 12 Unaudited Statement of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2012 13 Unaudited Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 14 Notes to Consolidated Unaudited Financial Statements 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATIONS 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 30 PART II. OTHER INFORMATION 31 ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. Reserved 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 32 SIGNATURES 33 EXHIBIT INDEX 34 EX-31.1 SECTION EX-31.2 SECTION EX-31.3 SECTION EX-31.4 SECTION EX-32.1 SECTION EX-32.2 SECTION EX-32.3 SECTION EX-32.4 SECTION 2 GreenHaven Continuous Commodity Index Fund Consolidated Statements of Financial Condition September 30, 2012 (unaudited) and December 31, 2011 September 30, December 31, (unaudited) Assets Equity in broker trading accounts: Short-term investments (cost $479,978,685 and $9,999,989 as of September30, 2012 and December 31, 2011, respectively) $ $ Cash held by broker Net unrealized appreciation (depreciation) on futures contracts ) Total assets $ $ Liabilities and shareholders’ equity Capital shares payable $ - $ Management fee payable to related party Accrued brokerage fees and expenses payable Total liabilities Shareholders’ equity General Units: Paid in capital - 50 units issued Retained earnings (deficit) 29 (2 ) Total General Units Limited Units: Paid in capital - 16,900,000 and 19,400,000 redeemable units issued and outstanding as of September 30, 2012 andDecember 31, 2011, respectively Retained earnings Total Limited Units Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Net asset value per share General Units $ $ Limited Units $ $ See accompanying notes to unaudited consolidated financial statements 3 GreenHaven Continuous Commodity IndexFund UnauditedConsolidated Schedule of Investments September 30, 2012 Percentage of Fair Face Description Net Assets Value Value U.S. Treasury Obligations U.S. Treasury Bills, 0.11% due October 04, 2012 34.84 % $ $ U.S. Treasury Bills, 0.09% due October 11, 2012 U.S. Treasury Bills, 0.06% due October 25, 2012 U.S. Treasury Bills, 0.11% due November 15, 2012 Total U.S. Treasury Obligations (cost $479,978,685) 92.90 % $ $ Percentage of Fair Notional Description Net Assets Value Value Unrealized Appreciation/(Depreciation) on Futures Contracts Cocoa (401 contracts, settlement date December 13, 2012) 0.20 % $ $ Cocoa (401 contracts, settlement date March 13, 2013) Cocoa (400 contracts, settlement date May 15, 2013) Coffee (152 contracts, settlement date December 18, 2012) Coffee (152 contracts, settlement date March 18, 2013) Coffee (153 contracts, settlement date May 20, 2013) Copper (108 contracts, settlement date December 27, 2012) Copper (107 contracts, settlement date March 26, 2013) Copper (107 contracts, settlement date May 29, 2013) Corn (267 contracts, settlement date December 14, 2012) Corn (268 contracts, settlement date March 14, 2013) ) ) Corn (268 contracts, settlement date May 14, 2013) ) ) Cotton (282 contracts, settlement date December 06, 2012) ) ) Cotton (283 contracts, settlement date March 06, 2013) ) ) Cotton (282 contracts, settlement date May 08, 2013) ) ) FCOJ-A (642 contracts, settlement date January 10, 2013) ) ) FCOJ-A (599 contracts, settlement date March 08, 2013) FCOJ-A (516 contracts, settlement date May 10, 2013) ) ) Gold (57 contracts, settlement date December 27, 2012) Gold (57 contracts, settlement date February 26, 2013) Gold (57 contracts, settlement date April 26, 2013) Heating Oil (46 contracts, settlement date November 30, 2012) Heating Oil (46 contracts, settlement date December 31, 2012) Heating Oil (47 contracts, settlement date January 31, 2013) Heating Oil (47 contracts, settlement date February 28, 2013) Heating Oil (47 contracts, settlement date March 28, 2013) Lean Hogs (315 contracts, settlement date December 14, 2012) ) ) Lean Hogs (314 contracts, settlement date February 14, 2013) ) ) Lean Hogs (314 contracts, settlement date April 12, 2013) ) ) Light, Sweet Crude Oil (65 contracts, settlement date November 16, 2012) Light, Sweet Crude Oil (65 contracts, settlement date December 19, 2012) Light, Sweet Crude Oil (65 contracts, settlement date January 22, 2013) ) ) Light, Sweet Crude Oil (65 contracts, settlement date February 20, 2013) ) ) Light, Sweet Crude Oil (65 contracts, settlement date March 20, 2013) ) ) Live Cattle (197 contracts, settlement date December 31, 2012) ) ) Live Cattle (197 contracts, settlement date February 28, 2013) ) ) Live Cattle (196 contracts, settlement date April 30, 2013) ) ) Natural Gas (163 contracts, settlement date November 28, 2012) Natural Gas (162 contracts, settlement date December 27, 2012) Natural Gas (162 contracts, settlement date January 29, 2013) Natural Gas (163 contracts, settlement date Februay 26, 2013) Natural Gas (163 contracts, settlement date March 26, 2013) Platinum (182 contracts, settlement date January 29, 2013) Platinum (181 contracts, settlement date April 26, 2013) Silver (59 contracts, settlement date December 27, 2012) Silver (58 contracts, settlement date March 26, 2013) Silver (58 contracts, settlement date May 29, 2013) Soybean (129 contracts, settlement date January 14, 2013) Soybean (130 contracts, settlement date March 14, 2013) Soybean (130 contracts, settlement date May 14, 2013) Sugar (664 contracts, settlement date February 28, 2013) ) ) Sugar (663 contracts, settlement date April 30, 2013) ) ) Wheat (221 contracts, settlement date December 14, 2012) Wheat (225 contracts, settlement date March 14, 2013) Wheat (225 contracts, settlement date May 14, 2013) Net Unrealized Apprecation on Futures Contracts 4.60 % $ $ See accompanying notes to unaudited consolidated financial statements 4 GreenHaven Continuous Commodity IndexFund Consolidated Schedule of Investments December 31, 2011 Percentage of Fair Face Description Net Assets Value Value U.S. Treasury Obligations U.S. Treasury Bill, 0.00% due January 05, 2012 (cost $9,999,989) 1.72 % $ $ Percentage of Fair Notional Description Net Assets Value Value Unrealized Appreciation/(Depreciation) on Futures Contracts Cocoa (535 contracts, settlement date March 15, 2012) ) % $ ) $ Cocoa (536 contracts, settlement date May 15, 2012) ) ) Cocoa (536 contracts, settlement date July 16, 2012) ) ) Coffee (133 contracts, settlement date March 20, 2012) ) ) Coffee (132 contracts, settlement date May 18, 2012) ) ) Coffee (132 contracts, settlement date July 19, 2012) ) ) Copper (133 contracts, settlement date March 28, 2012) ) ) Copper (132 contracts, settlement date May 29, 2012) ) ) Copper (132 contracts, settlement date July 27, 2012) Corn (349 contracts, settlement date March 14, 2012) ) ) Corn (349 contracts, settlement date May 14, 2012) ) ) Corn (348 contracts, settlement date July 13, 2012) Cotton (249 contracts, settlement date March 08, 2012) ) ) Cotton (248 contracts, settlement date May 08, 2012) ) ) Cotton (248 contracts, settlement date July 09, 2012) ) ) FCOJ-A(561 contracts, settlement date March 12, 2012) FCOJ-A (486 contracts, settlement date May 10, 2012) FCOJ-A (306 contracts, settlement date July 11, 2012) ) ) Gold (72 contracts, settlement date February 27, 2012) ) ) Gold (72 contracts, settlement date April 26, 2012) ) ) Gold (73 contracts, settlement date June 27, 2012) ) ) Heating Oil (57 contracts, settlement date January 31, 2012) ) ) Heating Oil (56 contracts, settlement date February 29, 2012) ) ) Heating Oil (56 contracts, settlement date March 30, 2012) ) ) Heating Oil (56 contracts, settlement date April 30, 2012) ) ) Heating Oil (56 contracts, settlement date May 31, 2012) ) ) Lean Hogs (236 contracts, settlement date February 14, 2012) ) ) Lean Hogs (236 contracts, settlement date April 16, 2012) ) ) Lean Hogs (235 contracts, settlement date June 14, 2012) ) ) Lean Hogs (236 contracts, settlement date July 16, 2012) ) ) Light, Sweet Crude Oil (69 contracts, settlement date January 20, 2012) Light, Sweet Crude Oil (69 contracts, settlement date February 21, 2012) Light, Sweet Crude Oil (69 contracts, settlement date March 20, 2012) Light, Sweet Crude Oil (69 contracts, settlement date April 20, 2012) Light, Sweet Crude Oil (68 contracts, settlement date May 22, 2012) Live Cattle (229 contracts, settlement date February 29, 2012) 0.00 * Live Cattle (230 contracts, settlement date April 30, 2012) ) ) Live Cattle (230 contracts, settlement date June 29, 2012) ) ) Natural Gas (224 contracts, settlement date January 27, 2012) ) ) Natural Gas (224 contracts, settlement date February 27, 2012) ) ) Natural Gas (220 contracts, settlement date March 28, 2012) ) ) Natural Gas (220 contracts, settlement date April 26, 2012) ) ) Natural Gas (219 contracts, settlement date May 29, 2012) ) ) Platinum (243 contracts, settlement date April 26, 2012) ) ) Platinum (243 contracts, settlement date July 27, 2012) ) ) Silver (82 contracts, settlement date March 28, 2012) ) ) Silver (81 contracts, settlement date May 29, 2012) ) ) Silver (81 contracts, settlement date July 27, 2012) ) ) Soybean (186 contracts, settlement date March 14, 2012) ) ) Soybean (187 contracts, settlement date May 14, 2012) ) ) Soybean (187 contracts, settlement date July 13, 2012) Sugar (444 contracts, settlement date February 29, 2012) ) ) Sugar (444 contracts, settlement date April 30, 2012) ) ) Sugar (444 contracts, settlement date June 29, 2012) ) ) Wheat (343 contracts, settlement date March 14, 2012) ) ) Wheat (340 contracts, settlement date May 14, 2012) ) ) Wheat (340 contracts, settlement date July 13, 2012) Net Unrealized Depreciation on Futures Contracts ) % $ ) $ * Denotes greater than 0.000% yet less than 0.005% See accompanying notes to unaudited consolidated financial statements 5 GreenHaven Continuous Commodity Index Fund Unaudited Consolidated Statements of Income and Expenses For the Three Months Ended September 30, 2012 and 2011 and Nine Months Ended September 30, 2012 and 2011 Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Income Interest Income $ Expenses Management fee to related party Brokerage fees and expenses Total expenses Net Investment Loss ) Realized and Net Change in Unrealized Gain (Loss) onInvestments and Futures Contracts Realized Gain (Loss) on Investments - - - Futures Contracts ) ) Net Realized Gain (Loss) ) ) Net Change in Unrealized Gain (Loss) on Investments ) ) ) Futures Contracts ) ) Net Change in Unrealized Gain (Loss) ) ) Net Realized and Unrealized Gain (Loss) on Investmentsand Future Contracts ) ) Net Gain (Loss) $ $ ) $ $ ) See accompanying notes to unaudited consolidated financial statements 6 GreenHaven Continuous Commodity Index Fund Unaudited Consolidated Statement of Changes in Shareholders’ Equity For the Nine Months Ended September 30, 2012 General Units Limited Units Total Total Total General Limited Total General Units Accumulated Shareholders’ Limited Units Accumulated Shareholders’ Shareholders’ Units Amount Earnings Equity Units Amount Earnings Equity Equity Balance at January 1, 2012 50 $ $
